Title: William Allen to James Madison, 4 December 1830
From: Allen, William
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Fredericksburg
                                
                                 Decr. 4. 1830
                            
                        
                        
                        I have sent up by Alleck this morning, 6 Sacks Salt
                        1 Barrel Whiskey &
                        2 papers Ink Powder
                        and also a bundle left with me some days ago by Mr. William F. Gray. Very respectfully
                        
                        
                            
                                Wm. Allen
                            
                        
                    